Fourth Court of Appeals
                               San Antonio, Texas
                                   December 23, 2014

                                  No. 04-14-00291-CV

                         IN THE INTEREST OF N.S., a Child,

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 1997-PA-01542
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       The Appellee’s Third Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on January 5, 2015. No Further Motions for Extension will be
Considered.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court